NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.

2.	Claims 1-2, 4, 10-11, 17 and 20-21 are pending and under examination in the present Office action.

Maintained and New Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-2, 4, 10-11, 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonino et al. (NEJM, 2009, 360(3), 213-224) in view of Bellotti et al. (US 8,637,460 B2) and Waksman et al. (J. Am. Coll. Cardiol. 2010, 55, 2727-35) (all of record).  The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously and therefore will not be reiterated here. See sections 7-9 of the 12/07/2021 Office action (OA), section 6 of the 10/01/2019 OA, the discussion at sections 10-12 of the 06/12/2020 OA, and the discussion at sections 10-12 of the 03/25/2021 OA.
Response to Arguments
4.	In the response filed June 7, 2022, applicant argues that they are not just claiming reinfusing modified HDL plasma to any patient suffering from cardiovascular disease (CAD), but rather only in patients having lipid-containing degenerative material occupying 20-70% of the cross sectional area of the patient’s blood vessel before providing said reinfusion.  According to applicant, the skilled artisan would not have concluded that the presently claimed range is important or necessary for any treatment protocol, and applicant’s determination of a highly preferred range (i.e., 20-70% for the lipid-containing degenerative material) represents an unexpected result that runs counter to the broader prior art disclosures.  
Applicant asserts that neither Bellotti nor Waksman teach any particular percentage range of lipid-containing degenerative material in blood vessels for administering modified HDL therapy. With respect to Waksman, applicant contends that the treatment of acute coronary syndrome (ACS) patients described by the reference are a sub-category of CAD, and thus is only applicable to patients with ACS. Nowhere do Waksman or Bellotti disclose, applicant argues, monitoring the blood vessel of the patients for determining an extent of lipid deposition and administering delipidated HDL based on said determination if the lipid deposition is between 20-70%.
Regarding the Tonino reference, applicant asserts that Tonino does not disclose that an alternate treatment to deploying stents should be used if the vascular blockage occupies a range of 20-70% of the cross-sectional area of the blood vessel. Applicant thus argues that since the prior art does not teach the determination factor for employing HDL therapy, it would not have been obvious to first monitor a patient’s blood vessel to determine a deposition percentage range as claimed and then provide the treatment as suggested by Bellotti and Waksman to the patients.
5.	Applicant’s arguments have been considered but are not persuasive. Applicant’s argument that the claimed determination factor (e.g., the lipid-containing degenerative material is within a range of 20-70%) represents an unexpected result is wholly unpersuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP 716.01(c)(II).
	In particular, the instant specification provides only prophetic guidance for the treatment of cardiovascular disease or a lipid-related disease, such as at p. 22, lines 8-11 of the specification as filed, which states:
In another example case, wherein the analysis from the imaging determines a FFR in the range of 80% - 100%, and blockage due to lipids to be in the range of 20% - 70%, the physician may opt for treatment methods that remove or reduce the lipids. In this example, embodiments of the present specification that enable selective modification of HDL particles are utilized. (emphasis added)

Particularly given the stated discretionary nature of treatment for patients meeting the recited diagnostic criteria, the instant application does not support an assertion of unexpected results. Thus, there is no evidence of record to sustain the allegation that the determination of the claimed range is somehow unexpected, or else that that administration of modified HDL particles to a patient determined to have lipid-containing degenerative material within the claimed range would somehow elicit an unexpected result. 
Applicant’s arguments regarding the Waksman and Bellotti references are also not persuasive. As discussed previously, Waksman discloses the use of modified HDL reinfusion therapy to treat patients that have between 20% and 50% occlusion of one or more blood vessels, which teaching is on point to the presently claimed range of 20-70%. Additionally, Tonino teaches patients having blood vessel occlusions within the range of 50-70% narrowing, which is also within the presently claimed range. Bellotti also explicitly discloses a method for treating diseases associated with lipid accumulation, such as atherogenic vascular disease, by administering a composition comprising modified HDL particles. And Bellotti and Waksman both teach that delipidation therapy is effective for reducing atheroma burden with stabilization of plaques, as well as for decreasing future clinical events in patients having coronary artery disease. Therefore in contrast to applicant’s assertions, the prior art references provide for all elements of the presently claimed invention and would motivate one of skill in the art to not only determine an extent of lipid-containing degenerative material in one or more blood vessels of a patient, but also to provide delipidated HDL therapy to patients having at least some (i.e., >20%) to moderate (i.e, <70%) occlusion in the at least one or more blood vessels.
Given the teachings of the prior art references, one of ordinary skill in the art would have recognized that the extent of lipid-containing degenerative material in a patient’s vasculature (which would affect the results of both FFR and coronary angiography) could and should be used to make decisions about appropriate therapies, and also that different yet compatible therapeutic methods may be used to effectively treat the patient.  For example, in cases where the degree of stenosis is high (i.e., in cases where FFR is less than 80%), the skilled artisan would have recognized based upon the teachings of Tonino that placement of a stent would be a recommended therapy. However, in cases where FFR is greater than 80% (i.e., 80-100%), then stent placement would not be the recommended treatment protocol (also as taught and suggested by Tonino). This is consistent with the limitations of present claim 17, for example, which recites “not placing a stent…when the FFR level is within a range of 80% to 100%. 
In these cases where stents are not embedded, but in patients still have a small to moderate amount of stenosis in one or more blood vessels (i.e., a percentage of lipid containing material as measured by coronary angiography to be at least 20% and up to 70%), the skilled artisan would have recognized that alternative therapies, such as the delipidation treatments taught by Bellotti and Waksman, would be beneficial and effective for reducing and/or at least stabilizing the deposited lipid-containing degenerative material in a patient’s vasculature. The teachings of Bellotti and Waksman thus encompass the treatment of such patients having an FFR of 80-100% and small to moderate amounts of vascular lipid-containing degenerative material.  Accordingly, it would have been obvious and reasonably predictable to proceed with a non-surgical intervention (delipidation therapy) for the treatment of a patient having coronary artery disease as presently claimed. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). 
	The rejection of claims 1-2, 4, 10-11, 17 and 20-21 is therefore maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-2, 4, 10-11, 17 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-13 and 17-20 of copending Application No. 17/805,839 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims are directed to therapeutic methods of treating cardiovascular disease, comprising the same diagnostic and treatment steps. For example, both the co-pending ‘839 claims and the present claims recite that the diagnostic steps comprise: monitoring changes in one or more blood vessels and determining the presence of lipid-containing degenerative material in one or more blood vessels of a patient; and measuring a patient’s fractional flow reserve (FFR). Treatment is based upon the results of these diagnostic procedures. And in both the present application and the co-pending application, the claims recite the same therapy that includes: obtaining a blood fraction from the patient; mixing the blood fraction with a lipid removing agent to yield modified high-density lipoproteins (HDLs); separating these modified HDLs; and delivering the modified HDLs to the patient when the patient has a FFR level in the range of 80% to 100% and the presence of degenerative material is within a range of 20% to 70%. Accordingly, the co-pending claims of the ‘839 application teach or render obvious the presently claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  


Conclusion
7.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649